NO. 12-05-00262-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


JAMES CHAD SELLARS,                                §     APPEAL FROM THE 114TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant pleaded guilty to the offense of intoxication assault.  The trial court assessed
punishment at imprisonment for six years and a five thousand dollar fine.  We have received the trial
court’s certification showing that Appellant waived his right to appeal.  See Tex. R. App. P.
25.2(c)(3)(B).  Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered September 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(DO NOT PUBLISH)